DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US 20100303196 A1) in view of Zamyatin (US 20110176745 A1).
With regards to claim 1, Zou discloses a dual energy CT system comprising: an X-ray generator 101 configured to generate X-rays; an X-ray detector 103 configured to detect X-rays that have passed through a patient S and including first to n-th groups of detecting elements configured to store therein electric charges generated from the detection (where n is an integer of 2 or larger) [0038]; a Data Acquisition System (DAS) 104 configured to acquire detection data for each view; and processing circuitry configured to periodically change energy of X-rays radiated onto the patient and to also control the X-ray generator so that, while the detection data related to one view or a plurality of consecutive views is acquired, an average energy level of the X-rays radiated onto the patient is substantially equal among the groups of detecting elements [0043; 0063] (Zou discloses two energy levels. The X-ray generator generates a high energy for all views during a first rotation. Then, the tube voltage is switched to low energy before or during the next rotation and maintained for all views during the second rotation; Fig. 3). Zou does not explicitly teach wherein the DAS is configured to repeatedly perform a process of sequentially reading the electric charges stored in the first to the n-th groups of detecting elements in units of groups, starting with the first group of detecting elements. Zamyatin is in the field of CT imaging and teaches sequential readout of groups of detector elements was generally known [0022]. Those skilled in the art appreciate that in a sequential readout scheme, a plurality of detector cells are connected to DAS elements via common signal wiring lines. For this reason, the sequential readout scheme allows a reduction in cell size more easily than the simultaneous readout scheme. In addition, in the sequential readout scheme, because of the above wiring scheme, the density of signal wiring lines between detector cells and DAS elements does not become high even when using a high-resolution detector. In view of the 
With regards to claims 2-4, Zou discloses the claimed configuration [0056] (The high and low energy levels correspond to assigned thickness ranges and view angles, such that the high energy levels are applied to the thicker portions of the patient and the low energy levels are applied to the narrower portions of the patient, wherein the applied energy levels are changed depending upon the view angle. See also Figs. 2A-2B).
With regards to claims 5-11, Zou does not teach the claimed processing circuitry. However, Those skilled in the art appreciate that controlling the irradiation of X-rays in relation to acquiring signals was generally well known and is at least considered based on a desire to reduce noise. As such, in order to reduce noise and other unwanted image artifacts, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Zou with the claimed processing circuitry.
With regards to claim 12, Zou discloses wherein the processing circuitry changes the energy of the X-rays by controlling X-ray tube voltage supplied to the X-ray generator (Fig. 1) [0042-0043].

Allowable Subject Matter
Claim 29 is allowed.
Claims 13-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art teach an X-ray CT apparatus wherein the processing circuitry periodically switches the X-ray tube voltage and also switches the X-ray tube voltage within a time period corresponding to the n; and/or comprising processing circuitry configured: to control an allowed time period for switching an X-ray tube voltage by adjusting one or both of a quantity of rows and a quantity of channels in a family of detecting elements from which a DAS acquires signals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884